UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-7405



ARTHUR L. GIVENS,

                                                Petitioner - Appellant,

          versus


ABDUR RAHMAN Y. SYKES; JEAN JOYNER; EDWARD A.
JACKSON; RANDALL E. LEE; JOHNNY W. TAYLOR,
III; ROBERT R. NOWELL,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-463-5-CT-BR)


Submitted:   January 7, 1999                 Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur L. Givens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Givens appeals the district court’s order dismissing

his claims filed under 42 U.S.C.A. § 1983 (West Supp. 1998), and

dismissing without prejudice his complaints regarding his dis-

ciplinary conviction. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we dis-

miss his civil rights claims as frivolous and deny a certificate of

appealability and dismiss his appeal of the dismissal of the habeas

claims on the reasoning of the district court.      See Givens v.

Sykes, No. CA-98-463-5-CT-BR (E.D.N.C. Sept. 3, 1998).     We also

find frivolous Givens’s appeal of all claims dismissed as by the

district court as frivolous.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2